Exhibit 10.9

 

KING DIGITAL ENTERTAINMENT PUBLIC LIMITED COMPANY 2014 EQUITY INCENTIVE PLAN

 

NOTICE OF RESTRICTED STOCK UNIT AWARD

 

(100% VESTING ON CHANGE OF CONTROL TERMINATION AND PILON VESTING)

 

You (being the Participant named below) (“you”) have been granted a Restricted
Stock Unit Award (the “Award”) by King Digital Entertainment Public Limited
Company (the “Company”) under its 2014 Equity Incentive Plan (the “Plan”) in
respect of the number of Restricted Stock Units (“RSUs”) set out below.  The
Award is granted subject to the terms and conditions of the Plan, this Notice of
Restricted Stock Unit Award (the “Notice”) and the attached Restricted Stock
Unit Award Terms (the “Terms”), including any applicable country-specific
provisions in the appendix attached thereto (if any) (the “Appendix”), (the
Notice together with Terms (including the Appendix) being the “Agreement”).

 

Unless otherwise defined in this Agreement, any capitalized terms used in this
Agreement will have the meaning given to them in the Plan.

 

Participant Name:

 

Riccardo Zacconi

 

 

 

Total Number of RSUs:

 

45,000

 

 

 

Date of Grant:

 

10 November 2015

 

 

 

Vesting Commencement Date:

 

16 February 2015

 

 

 

Vesting Schedule:

 

Vesting of your RSUs will occur over the four-year period beginning on the
Vesting Commencement Date specified above; twenty-five percent (25%) of the
Total Number of RSUs will vest on the first anniversary of the Vesting
Commencement Date and the remaining seventy-five percent (75%) will vest in a
series of twelve (12) equal quarterly instalments thereafter, each of 6.25% of
the Total Number of RSUs.

 

 

 

Settlement:

 

For each RSU which vests, one Share will be delivered to you in accordance with
Section 3 of the Terms.

 

You acknowledge that vesting of the RSUs pursuant to the Award is earned only by
continuing in Service.  You acknowledge and agree that the vesting schedule
described above may change prospectively in the event that your Service status
changes, in accordance with Company policies relating to leave from work, work
schedules and vesting of awards under the Plan, and the provisions of the Plan.

 

You further acknowledge that the grant of the Award is at the Company’s sole
discretion, and does not entitle you to further grant(s) of Awards in respect of
RSUs or any other award(s) under the Plan or any other plan or program
maintained by the Company or any Associated Company or affiliate of the Company.

 

You are required to pay the Company a nominal amount in consideration for the
grant of your Award.  That amount will be determined by the currency in which
your salary is paid and will be the appropriate one of the following:  one pound
sterling (£1); one U.S. dollar ($1); one Euro (€1) or ten Swedish Kroner (SEK10)
or a single unit of the relevant local currency.  Unless otherwise determined by
the Company, and notified to you, the appropriate amount will be deducted from
payroll on the next practicable payroll date after the date on which you confirm
acceptance of the Award, and you hereby authorise that deduction.

 

You will not be required to make any payment to the Company with respect to the
vesting of the RSUs or the delivery of Shares in settlement of the RSUs;
provided, however, that to the extent that any Shares delivered upon settlement
of your Award are newly issued Shares, you must pay the Company the amount equal
to the nominal value of such Shares ($0.00008 per Share) (the “Purchase
Price”).  You hereby irrevocably undertake to pay the Company the Purchase Price
and you hereby authorise the Company or any Associated Company at their election
to: (i) deduct the Purchase Price from your salary or other payment due to you
from the Company or any Associated Company, on a date determined by the Company
or any Associated Company, prior to or after the vesting date of the relevant
RSUs, or (ii) deduct the Purchase Price from the proceeds of a same-day sale
described in Section 16.2 of the Terms.

 

1

--------------------------------------------------------------------------------


 

The Award shall not take effect unless you have confirmed your acceptance of it
on the on-line or electronic system operated by Computershare by the date
indicated below.  By doing so you will be accepting the Award on the terms and
conditions set out in this Notice, the attached Terms (including any Appendix)
and the Plan, and in consideration of the grant of the Award by the Company, you
will undertake the obligations given to you under this Notice, the Terms and the
Plan.  Also you will be consenting to the delivery to you of Plan documents,
including any notices provided for in the Terms, this Notice or the Plan, by
electronic delivery and to participating in the Plan through an on-line or
electronic system established and maintained by the Company, Computershare or
another third party designated by the Company.

 

 

SIGNED

 

on behalf of KING DIGITAL ENTERTAINMENT

 

PUBLIC LIMITED COMPANY

 

by _Rob Miller________________

 

its authorised signatory:

/s/ Rob Miller

 

  Authorised Signatory (Signature)

 

 

IMPORTANT:  YOU MUST ACCEPT THIS AWARD BY 15TH FEBRUARY 2016

 

2

--------------------------------------------------------------------------------


 

KING DIGITAL ENTERTAINMENT PUBLIC LIMITED COMPANY 2014 EQUITY INCENTIVE PLAN

 

 

RESTRICTED STOCK UNIT AWARD TERMS

 

(100% VESTING ON CHANGE OF CONTROL TERMINATION AND PILON VESTING)

 

Pursuant to your attached Notice of Restricted Stock Unit Award (the “Notice”)
and these Restricted Stock Unit Award Terms, including any country-specific
Appendix, (together with the Notice, being the “Agreement”), King Digital
Entertainment Public Limited Company (the “Company”) has granted you a
Restricted Stock Unit Award (the “Award”) under its 2014 Equity Incentive Plan
(the “Plan”). The Award is granted to you effective as of the date of grant set
forth in the Notice (the “Date of Grant”) although shall not take effect unless
you accept the Award on the on-line or electronic system operated by
Computershare by the date indicated in the Notice.

 

Except as otherwise explicitly provided in this Agreement, in the event of any
conflict between the terms in this Agreement and the Plan, the Plan shall take
precedence.

 

Capitalized terms not explicitly defined in this Agreement but defined in the
Plan shall have the same definitions as in the Plan.  This Agreement constitutes
an Award Agreement for the purposes of the Plan.

 

The terms and conditions of your Award, in addition to those set forth in the
Notice and the Plan, are as follows.

 

1.                                          Grant of the Award. The Award
represents your right to receive on specified future dates, in accordance with
the vesting schedule set out in the Notice (the “Vesting Schedule”), the number
of Shares that is equal to the number of RSUs that vest on each such date, upon
payment to the Company of the Purchase Price (nominal value $0.00008 per Share)
if the Shares to be delivered to you, as determined by the Company, are to be
newly issued Shares, or for no consideration payable by you if the Shares to be
delivered to you are already issued Shares.

 

2.                                          Vesting.  The RSUs subject to your
Award will vest, if at all, in accordance with the Vesting Schedule, provided
that, subject to Section 11, vesting of the RSUs will cease upon the termination
of your Service.

 

3.                                          Settlement.

 

3.1                                    Settlement of vested RSUs shall be made
on or as soon as practicable after the applicable date of vesting under the
Vesting Schedule but in any event within thirty (30) days after such date. 
Except as otherwise provided under the Plan, settlement of RSUs shall be in
Shares.  Settlement means the delivery to you of the number of Shares subject to
a vested RSU.  Where fractional rights arise, they shall be credited to you and
accumulated and carried forward to the last date on which RSUs vest.

 

3.2                                    Notwithstanding the foregoing, in the
event that (i) you are subject to the Insider Trading Policy (the “Policy”) or
(ii) you are otherwise prohibited from selling Shares in the open market, and
any Shares covered by your Award are scheduled to be delivered on a day (the
“Original Settlement Date”) that does not occur during an open “window period”
applicable to you or a day on which you are permitted to sell Shares pursuant to
a written plan that meets the requirements of Rule 10b5-1 under the Exchange
Act, as determined by the Company in accordance with the Policy, or does not
occur on a date when you are otherwise permitted to sell Shares in the open
market, then the Company may determine that such Shares shall not be delivered
on the Original Settlement Date and shall instead be delivered on the first U.S.
business day of the next occurring open “window period” applicable to you
pursuant to the Policy (regardless of whether you are still in Service at such
time) or the next U.S. business day when you are not prohibited from selling
Shares in the open market.

 

3

--------------------------------------------------------------------------------


 

4.                                         Shares/Electronic Delivery of
Shares.  Shares delivered to you on settlement of your RSUs shall be previously
authorised but unissued Shares or issued Shares that have been reacquired by the
Company or by an Employee Benefit Trust.  Upon issuance, Shares shall be fully
paid and nonassessable.   Delivery of Shares to you shall be effected by
crediting the depositary nominated by the Company, Depositary Trust Company (or
its nominee), with the number of Shares due to you, to be held by it in
electronic form on your behalf as beneficial owner.

 

5.                                         No Shareholder Rights. Unless and
until such time as Shares are delivered to you in settlement of vested RSUs,
you, or any person claiming under or through you, shall have no ownership of the
Shares subject to the RSUs and shall have no right to dividends in respect of or
to vote such Shares.

 

6.                                         Dividend Equivalents. Dividend
Equivalents shall not be credited to you in respect of the RSUs subject to the
Award.

 

7.                                         Number of RSUs and Shares.

 

7.1                                  The number of RSUs subject to your Award
may be adjusted from time to time for variations in the Company’s share capital,
as provided in the Plan.

 

7.2                                  Any additional RSUs that become subject to
the Award pursuant to this Section 7 shall be subject, in a manner determined by
the Company, to the same terms and conditions and time and manner of vesting and
settlement as applicable to the RSUs in respect of which such additional RSUs
are issued.

 

8.                                         Unsecured Obligation. The Award is
unfunded, and as a holder of vested RSUs you shall be considered an unsecured
creditor of the Company with respect to the Company’s obligation, if any, to
deliver Shares pursuant to this Agreement. Nothing contained in this Agreement,
and no action taken pursuant to its provisions, shall create or be construed to
create a trust of any kind or a fiduciary relationship between you and the
Company or any other person.

 

9.                                         No Transfer. The Award and the RSUs
are not transferable and may not be sold, pledged, assigned,  hypothecated,
transferred or otherwise disposed of by you in any manner other than by will or
by the laws of descent or distribution or unless otherwise permitted by the
Company on a case-by-case basis in accordance with the Plan.  The Award and the
RSUs shall lapse to the extent you purport to so sell, pledge, assign,
hypothecate, transfer or otherwise dispose of them.  After the Shares have been
delivered to you, you are free to sell, pledge, assign, hypothecate, donate,
encumber or otherwise dispose of any interest in such Shares, provided that any
such action is in compliance with the provisions herein (including the
country-specific Appendix hereto) and Applicable Law.

 

10.                                  Termination of Service. Subject to
Section 11, if your Service terminates for any reason, the Award, to the extent
not vested, shall lapse and all unvested RSUs shall be forfeited to the Company
forthwith, and all rights you have to such RSUs shall immediately terminate,
without payment of any consideration to you.  Your Service will be considered
terminated as of the date you cease to be an Employee, Consultant, Director or
Non-Employee Director of the Company or an Associated Company (regardless of the
reason for such termination and whether or not later found to be invalid or in
breach of employment laws in the jurisdiction where you are employed or the
terms of your Service Agreement, if any) and, subject to Applicable Law, your
Service will not be extended by any notice period or garden leave period
mandated by Applicable Law or any period during which you have ceased to provide
services to the Company or an Associated Company but during which the Company or
an Associated Company is legally required to continue to employ you.  In case of
any dispute as to whether your termination of Service has occurred, the
Committee shall have sole discretion to determine whether such termination has
occurred and the effective date of such termination.

 

4

--------------------------------------------------------------------------------


 

11.                                   Change of Control Termination/Termination
by Employer.

 

11.1                           In the event of a Change of Control Termination,
the Award (as assumed, exchanged, substituted, replaced or converted, if
applicable) shall automatically accelerate with respect to one hundred percent
(100%) of the RSUs (if any), or the shares or other securities for or by which
the RSUs have been exchanged, substituted or replaced or converted to, that are
unvested as of that date in accordance with the Vesting Schedule.

 

11.2                           For purposes of this Section 11;

 

11.2.1                  “Change of Control Period”, means a period that
commences on the date that falls three months prior to the date of exchange of
contracts in relation to an applicable Corporate Transaction and terminates on
the date that falls 18 months immediately after the completion of an applicable
Corporate Transaction;

 

11.2.2                  “Change of Control Termination”, means the termination
of your employment with the Company or an Associated Company or any successor
thereto (the “Employer”) during a Change of Control Period where:

 

(a)                                     the Employer serves notice to terminate
your employment, save where it is entitled summarily to terminate your
employment without notice or payment in lieu of notice under the Service
Agreement; or

 

(b)                                    you terminate your employment with the
Employer with or without notice for Good Reason (other than in circumstances
where the Employer has reasonable grounds for summary dismissal without notice
or payment in lieu of notice under the Service Agreement) provided that you
must, before you terminate your employment for Good Reason, and if (on a
reasonable view) the circumstances that constitute Good Reason are remediable,
have first given the Employer a written notice stating clearly the event or
circumstance that constitutes Good Reason in your belief, acting in good faith,
and given the Employer a period of not less than 15 working days to cure the
event or circumstance allegedly constituting Good Reason and no Good Reason
shall exist if on a reasonable view the event or circumstance is cured by the
Employer;

 

(c)                                     “Good Reason”, means grounds that
entitle you to treat yourself as being constructively dismissed (either within
the meaning of section 95(1)(c) of the Employment Rights Act 1996 or otherwise)
as may be determined by a court of competent jurisdiction.  Examples of such
grounds may include, but are not limited to, circumstances where you are
required to permanently relocate outside of Greater London or Greater Stockholm,
as applicable, where your pay is unilaterally reduced, where the Employer is in
material breach of the Service Agreement, where the scope of your role is
materially reduced where the level or status attached to your role is reduced or
where on a Corporate Transaction the acquiring entity did not give you options,
compensation or equity of at least the same value (taking into account the terms
of such options, compensation or equity ) as the value of any shares under
option or award (net of exercise or purchase price) held by you (taking into
account the terms of such shares under option or award) which are no longer
capable of vesting or being exercised after such Corporate Transaction; and

 

11.2.3                  “Service Agreement” means any unexpired service
agreement between you and the Company or any Associated Company in effect from
time to time.

 

5

--------------------------------------------------------------------------------


 

11.3                           In the event that the Employer terminates your
Service at any time (otherwise than in circumstances where (i) the termination
is a Change of Control Termination or (ii) the Employer is entitled summarily to
terminate your Service without notice or payment in lieu of notice under the
Service Agreement) and the Employer makes a payment in lieu of any part of the
contractual notice period, any RSUs that would have vested in accordance with
the Vesting Schedule during the period that would otherwise have been the notice
period shall be treated as having vested on the date your Service terminates,
provided always that such period shall not exceed 12 months.

 

12.                                   No Rights as Employee, Director or
Consultant.

 

12.1                           Nothing in this Agreement shall affect in any
manner whatsoever the right or power of the Company or an Associated Company to
terminate your Service, for any reason, with or without cause.

 

12.2                           Nothing in this Agreement (including, but not
limited to, the vesting of RSUs pursuant to the Vesting Schedule or the delivery
of Shares in respect of the Award), the Plan or any covenant of good faith and
fair dealing that may be found implicit in this Agreement or the Plan
shall: (i) confer upon you any right to continue in the employ of, or
affiliation with, the Company or an Associated Company; (ii) constitute any
promise or commitment by the Company or an Associated Company regarding the fact
or nature of future positions, future work assignments, future compensation or
any other term or condition of employment or affiliation; (iii) confer any right
or benefit under this Agreement or the Plan unless such right or benefit has
specifically accrued under the terms of this Agreement or the Plan; or
(iv) deprive the Company or its Associated Companies, as applicable, of the
right to terminate your Service without regard to any future vesting opportunity
that you may have under this Award.

 

12.3                           By accepting this Award, you acknowledge and
agree that the right to continue vesting in the Award pursuant to the Vesting
Schedule is earned only by continuing in Service (not through the act of being
hired, being granted this Award or any other award or benefit) and that the
Company has the right to reorganize, sell, spin-out or otherwise restructure one
or more of its businesses or Associated Companies at any time or from time to
time, as it deems appropriate (a “reorganization”).  You further acknowledge and
agree that such a reorganization could result in the termination of your
Service, or the termination of Associated Company status of your employer and
the loss of benefits available to you under this Agreement, including but not
limited to, the termination of the right to continue vesting in RSUs under the
Award. You further acknowledge and agree that this Agreement, the Plan, the
transactions contemplated hereunder and the Vesting Schedule or any covenant of
good faith and fair dealing that may be found implicit in any of them do not
constitute an express or implied promise of continued employment or engagement
as an employee or director of or consultant to the Company or any Associated
Company for the duration of the Vesting Schedule, for any period, or at all, and
shall not interfere in any way with your right or the right of the Company or
any Associated Company, as applicable, to terminate your Service at any time.

 

13.                                   Discretionary Nature of Award. In
accepting the Award, you acknowledge, understand and agree that:

 

13.1                           the Plan is established voluntarily by the
Company, it is discretionary in nature, and may be amended, suspended or
terminated by the Company at any time, to the extent permitted by the Plan;

 

13.2                           the grant of the Award is voluntary and
occasional and does not create any contractual or other right to receive future
grants of Awards in respect of RSUs or other Awards under the Plan, or benefits
in lieu of Awards, even if Awards have been granted in the past;

 

6

--------------------------------------------------------------------------------


 

13.3                           all decisions with respect to future Awards of
RSUs or other Awards, if any, will be at the sole discretion of the Company;

 

13.4                           you are voluntarily participating in the Plan;

 

13.5                           the Award and any Shares acquired by you under
the Plan are not intended to replace any pension rights or compensation;

 

13.6                           the Award and any Shares acquired under the Plan
and the income and value of same are not part of normal or expected compensation
or salary for purposes of calculating any severance, resignation, termination,
redundancy, dismissal, end-of-service payments, bonuses, long-service awards,
pension or retirement or welfare benefits or similar payments or for any other
purpose;

 

13.7                           the future value of the Shares underlying the
Award is unknown, indeterminable, and cannot be predicted with certainty;

 

13.8                           no claim or entitlement to compensation or
damages shall arise from lapse of the Award or forfeiture of the RSUs resulting
from you ceasing to be employed by or provide other services to the Company or
any Associated Company (for any reason whatsoever, whether or not later found to
be invalid or in breach of employment laws in the jurisdiction where you are
employed or the terms of your Service Agreement, if any), and in consideration
of the grant of the Award to which you are otherwise not entitled, you
irrevocably agree never to institute any claim against the Company or any of its
Associated Companies, waive your ability, if any, to bring any such claim, and
release the Company and its Associated Companies from any such claim; if,
notwithstanding the foregoing, any such claim is allowed by a court of competent
jurisdiction, then, by participating in the Plan, you shall be deemed
irrevocably to have agreed not to pursue such claim and agree to execute any and
all documents necessary to request dismissal or withdrawal of such claim;

 

13.9                           unless otherwise provided in the Plan or by the
Company in its discretion, the Award, the RSUs and the benefits evidenced by
this Agreement do not create any entitlement to have the Award or the RSUs or
any such benefits transferred to, or assumed by, another company or exchanged,
cashed out, replaced or substituted for or otherwise continued or preserved or
dealt with in any particular manner in connection with a Corporate Transaction;
and

 

13.10                    you acknowledge and agree that neither the Company nor
any Associated Company shall be liable for any foreign exchange rate fluctuation
between your local currency and the United States Dollar that may affect the
value of the Award and the RSUs or of any amounts due to you pursuant to the
settlement of the RSUs or the subsequent sale of any Shares acquired upon
settlement.

 

14.                                   Award Subject to Company Clawback or
Recoupment.  The Award shall be subject to clawback or recoupment pursuant to
any compensation clawback or recoupment policy adopted by the Company or
required by law during the term of your service that is applicable to you, and
in addition to any other remedies available under Applicable Law, such policy
may require the cancellation of your Award in full or in part (whether vested or
unvested), a reduction in the number of RSUs that will vest, and/or the
recoupment of any economic benefit already realized by you with respect to the
Award or Shares delivered under it, if you engage or have engaged in activity
that is inimical, contrary or harmful to the interests of the Company, as more
fully described in such policy.

 

15.                                   Tax Consequences.  You acknowledge that
there may be tax consequences upon the grant of the Award, vesting and/or
settlement of the RSUs or disposition of the Shares, if any, received in
connection therewith, and you should consult a tax adviser regarding your tax
obligations prior to such grant, vesting or settlement or disposition, in the
jurisdiction(s) where you are subject to tax.

 

7

--------------------------------------------------------------------------------


 

16.                                   Payment of Taxes.

 

16.1                           Regardless of any action the Company or the
Employer takes with respect to any or all income tax, national or social
insurance contributions, payroll tax, payment on account or other tax-related
withholding or required deductions (“Tax-Related Items”), you acknowledge that
the ultimate liability for all Tax-Related Items legally due by you is and
remains your responsibility and that the Company and/or the Employer and/or the
Employee Benefit Trust (1) make no representations or undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of the Award,
including the settlement of the RSUs, the subsequent sale of Shares acquired
pursuant to such settlement and the receipt of any dividends; and (2) do not
commit to structure the terms of the Award or any aspect of the RSUs to reduce
or eliminate your liability for Tax-Related Items.  You acknowledge that if you
are subject to Tax-Related Items in more than one jurisdiction, the Company
and/or the Employer may be required to withhold or account for Tax-Related Items
in more than one jurisdiction.

 

16.2                           Upon settlement of your RSUs, payment of all
Tax-Related Items shall be discharged by the deduction of the amount required to
satisfy such Tax-Related Items from the proceeds of the immediate sale of such
portion of the Shares delivered to you on settlement of your RSUs as is
sufficient to discharge the Tax-Related Items, as determined by the Company, and
any fees or charges payable by you in connection with such sale, through a
mandatory sale arranged by the Company on your behalf by a Company-designated
broker (a “Mandatory Same-Day Sale”).  You shall pay to the Company or the
Employer or the Employee Benefit Trust any amount of Tax-Related Items that the
Company or the Employer or the Employee Benefit Trust may be required to
withhold as a result of your participation in the Plan or your receipt of Shares
that is not satisfied by a Mandatory Same-Day Sale, in such manner as may be
permitted under the Plan and approved by the Company.  Finally, you acknowledge
that the Company has no obligation to deliver Shares to you until you have
satisfied the obligations in connection with the Tax-Related Items as described
in this Section.

 

16.3                           You hereby agree to indemnify and hold the
Company, the Employer, the Employee Benefit Trust and each Associated Company of
the Company harmless in respect of all Tax-Related Items.

 

17.                                   No Advice Regarding Award.  The Company is
not providing any tax, legal or financial advice, nor is the Company making any
recommendations regarding your participation in the Plan, or your acquisition or
sale of Shares under the Award. You are advised to consult with your own
personal tax, legal and financial advisors regarding your participation in the
Plan before taking any action related to the Plan or the Award.

 

18.                                   Consent to Electronic Delivery of All Plan
Documents and Communications. Any notices provided for under this Agreement or
the Plan shall be given in writing (including electronically) and shall be
deemed effectively given upon receipt or, in the case of notices delivered by
the Company to you, fourteen (14) days after posting from the United Kingdom by
prepaid post, addressed to you at the last address you provided to the Company.
Notwithstanding the foregoing, the Company may, in its sole discretion, decide
to deliver any documents related to participation in the Plan and this Award by
electronic means or request your consent to participate in the Plan by
electronic means. By accepting this Award you are consenting to receive such
documents by electronic delivery and agreeing to participate in the Plan through
an on-line or electronic system established and maintained by the Company,
Computershare or another third party designated by the Company.

 

8

--------------------------------------------------------------------------------


 

19.                                   Compliance with Laws and Regulations.

 

19.1                           Shares will not be delivered to you in respect of
the Award unless either (i) the Shares are registered under the Securities Act;
or (ii) the Company has determined that such issuance or delivery would be
exempt from the registration requirements of the Securities Act.  The delivery
of Shares to you under the Award will also be subject to and conditioned upon
compliance by the Company and you with all other Applicable Law. The inability
of the Company to obtain from any regulatory body having jurisdiction the
authority, if any, deemed by the Company’s legal counsel to be necessary for the
lawful issuance or transfer or sale of any Shares shall relieve the Company of
any liability in respect of the failure to issue or transfer or sell such Shares
as to which such requisite authority shall not have been obtained.  The Company
shall not be obliged to register the Shares with the SEC or to effect compliance
with the registration, qualification or listing requirements of any securities
laws, exchange control laws, stock exchange or automated quotation system and
the Company shall have no liability to you for any inability or failure to do
so.

 

19.2                           As a condition to the delivery of any Shares
pursuant to this Award, the Company may require you to satisfy any
qualifications that may be necessary or appropriate, to evidence compliance with
any Applicable Law and to make any representation or warranty with respect
thereto as may be requested by the Company.  Shares delivered pursuant to this
Agreement shall be endorsed with appropriate legends, if any, determined by the
Company.

 

20.                                   Appendix. Notwithstanding any provision in
this Agreement, the Award shall be subject to any special terms and conditions
set forth in any Appendix to this Agreement for your country. Moreover, if you
relocate to one of the countries included in the Appendix, the special terms and
conditions for such country will apply to you, to the extent the Company
determines that the application of such terms and conditions is necessary or
advisable for legal or administrative reasons. The Appendix constitutes part of
this Agreement.

 

21.                                   Necessary Amendments. Notwithstanding
anything in the Plan to the contrary, the Company reserves the right to change,
by written notice to you, the provisions of this Agreement in any way it may
deem necessary or advisable for legal or administrative reasons, and to require
you to sign any additional agreements or undertakings that may be necessary to
accomplish the foregoing.

 

22.                                   Data Protection.

 

22.1                           You hereby explicitly and unambiguously consent
to the collection, retention, use, processing and transfer, in electronic or
other form, of your Personal Data by the Company, any Associated Company, the
trustees of any Employee Benefit Trust, any administrator of the Plan, the
Company’s registrars, transfer agent, brokers and other agents, whether among
themselves or to any third party, for the exclusive purpose of implementing,
administering and managing your participation in the Plan.

 

22.2                           You understand that the Company and its
Associated Companies may hold certain personal information about you that
constitutes Personal Data, including, but not limited to, your name, home
address and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, passport and/or visa
information, email address, employment history, directorships or offices you
hold in the Company or any Associated Company, any Shares held by you, details
of all Awards or any other entitlement to Shares awarded, cancelled, exercised,
vested, unvested or outstanding in your favour, details of any change in your
Service status or absences on leave, for the exclusive purpose of implementing,
administering and managing the Plan.

 

22.3                           You understand that your Personal Data may be
transferred to the Company’s-designated Plan broker and to Computershare, or
such other stock plan service provider as may be selected by the Company in the
future, which is assisting the Company with the implementation, administration
and management of the Plan.  You understand that recipients of your Personal
Data may be located both in and outside the European Union or the European
Economic Area, and that a recipient’s country (e.g., the United States) may have
different data privacy laws and protections than

 

9

--------------------------------------------------------------------------------


 

your country.  You understand that you may request a list with the names and
addresses of any potential recipients of your Personal Data by contacting your
local human resources representative.  You authorize the Company, its designated
Plan broker and Plan administrator and any other possible recipients which may
assist the Company (presently or in the future) with implementing, administering
and managing the Plan to receive, possess, use, retain and transfer your
Personal Data, in electronic or other form, for the sole purpose of
implementing, administering and managing your participation in the Plan.

 

22.4                           You understand that your Personal Data will be
held only as long as is necessary to implement, administer and manage your
participation in the Plan.  You understand that you may, at any time, view your
Personal Data, request additional information about the storage and processing
of your Personal Data, require any necessary amendments to or deletions from
your Personal Data or refuse or withdraw the consents herein, in any case
without cost, by contacting in writing your local human resources
representative.  Further, you understand that you are providing the consents
herein on a purely voluntary basis.  If you do not consent, or if you later seek
to revoke your consent, your employment status or service and career with the
Company or its Associated Companies will not be adversely affected; the only
adverse consequence of refusing or withdrawing your consent is that the Company
would not be able to grant you Awards under the Plan or other options or other
equity awards or administer or maintain such awards.  Therefore, you understand
that refusing or withdrawing your consent may affect your ability to retain your
Award and to participate in the Plan.  For more information on the consequences
of your refusal to consent or withdrawal of consent, you understand that you may
contact your local human resources representative.

 

23.                                   Entire Agreement; Enforcement of Rights.

 

23.1                           This Agreement and the Plan constitute the entire
agreement and understanding between you and the Company and its Associated
Companies relating to the subject matter herein and they supersede all prior
discussions between you and the Company or any Associated Company regarding the
subject matter.  Any prior agreements, commitments or negotiations concerning
the Award are superseded.

 

23.2                           The provisions of this Agreement (and, in
particular, Section 16) may also be enforced by the Employer, the Employee
Benefit Trust (and its trustee) and each Associated Company of the Company.

 

24.                                   Amendments. Subject to Section 21, no
modification of or amendment to this Agreement, nor any waiver of any rights
under this Agreement, shall be effective unless in writing (including
electronically) and signed (or consented to by electronic means approved by the
Company) by both you and the Company and, in the case of the Company, executed
as a deed where so required.  The failure by either party to enforce any rights
under this Agreement shall not be construed as a waiver of any rights of such
party.  No waiver of any of the provisions of this Agreement shall be deemed or
shall constitute a waiver of any other provision hereof (whether or not
similar), nor shall such waiver constitute a continuing waiver unless otherwise
expressly provided.

 

25.                                   Further Assurance. You agree upon request
to execute any further documents or instruments necessary or desirable in the
sole determination of the Company to carry out the purposes or intent of the
Award.

 

26.                                   Plan Prospectus and Insider Trading
Policy. You hereby acknowledge receipt or the right to receive a document
providing the information required by Rule 428(b)(1) promulgated under the
Securities Act, which includes the Plan prospectus. In addition, you acknowledge
receipt of the Company’s Insider Trading Policy permitting officers, directors
and employees of the Company and its Associated Companies to trade Shares only
during certain “window” periods, in effect from time to time.

 

10

--------------------------------------------------------------------------------


 

27.                                   Successors and Assigns. Subject to the
limitations set forth in this Agreement, this Agreement shall be binding upon,
and inure to the benefit of, the executors, administrators, heirs, legal
representatives, successors and assigns of the parties hereto, including,
without limitation, any business entity that succeeds to the business of the
Company.

 

28.                                   Severability. If one or more provisions of
this Agreement are held to be unenforceable under Applicable Law, you and the
Company agree to renegotiate such provision in good faith. In the event that a
mutually agreeable and enforceable replacement for such provision cannot be
agreed, then, to the maximum extent permitted by Applicable Law, (i) such
provision shall be excluded from this Agreement, (ii) the balance of this
Agreement shall be interpreted as if such provision were so excluded, and
(iii) the balance of this Agreement shall be enforceable in accordance with its
terms.

 

29.                                   Governing Law. This Agreement and the
Plan, and all acts and transactions pursuant hereto and the rights and
obligations of the parties hereto shall be governed, construed and interpreted
in accordance with the laws of England and Wales and the Courts of England and
Wales shall have exclusive jurisdiction in relation to all matters arising under
this Agreement and the Plan.

 

30.                                   Translations. If you have received this
Agreement or any other document related to the Plan translated into a language
other than English and if the meaning of the translated version is different to
the English version, the English version will control.

 

31.                                   Headings. The headings of the Sections in
this Agreement are inserted for convenience only and shall not be deemed to
constitute a part of this Agreement or to affect the meaning of this Agreement.

 

32.                                   Counterparts.  The Notice may be executed
in any number of counterparts, any of which may be executed and transmitted by
facsimile, and each of which shall be deemed to be an original, but all of which
together shall be deemed to be one and the same instrument.

 

Acknowledgement.  The Company and you agree that the Award is granted under and
governed by this Agreement and the Plan.  You acknowledge that a copy of the
Plan has been made available to you on Kingfluence and you represent that you
have carefully read and are familiar with its provisions.

 

By accepting the Award, you shall be deemed to have agreed to the terms and
conditions of the Restricted Stock Unit Award Terms (including any Appendix
thereto), the Notice and the Plan.

 

11

--------------------------------------------------------------------------------


 

Appendix

 

to the

 

Restricted Stock Unit Award Terms

 

(100% VESTING ON CHANGE OF CONTROL TERMINATION AND PILON VESTING)

 

TERMS AND CONDITIONS

 

This Appendix contains additional terms and conditions that govern the Award
granted under the Plan to you if you reside and/or work in one of the countries
listed below. Certain capitalized terms used but not defined in this Appendix
have the meanings set forth in the Plan and/or the Notice and/or the Terms.

 

In the event of any conflict between the provisions of this Appendix and the
Notice and/or the Terms, this Appendix shall prevail.

 

If you are a citizen or resident of a country other than the one in which you
are currently working, transfer employment after the Award is granted, or are
considered a resident of another country for local law purposes, the information
contained herein may not be applicable to you, and the Company shall, in its
discretion, determine to what extent the terms and conditions contained herein
shall apply to you.

 

GENERAL

 

This Appendix contains information of which you should be aware with respect to
your participation in the Plan. The information is based on the securities,
exchange control, and other laws in effect in the respective countries as of 1
March 2014. Such laws are often complex and change frequently. As a result, the
Company strongly recommends that you not rely on the information in this
Appendix as the only source of information relating to the consequences of your
participation in the Plan because the information may be out of date at the time
your RSUs vest or you sell Shares acquired pursuant thereto.

 

The information contained herein is general in nature and may not apply to your
particular situation, and the Company is not in a position to assure you of a
particular result. Accordingly, you are advised to seek appropriate professional
advice as to how the relevant laws in your country may apply to your situation.

 

GERMANY

 

1.                                Notification to Bundesbank under art. 67
Export Control Ordinance (Außenwirtschaftsverordnung, AWV): You will have an
obligation to notify the Bundesbank of payments made to you under the Plan from
a foreign entity if they exceed €12,500 and are not made through a German bank. 
Any such notification is entirely your responsibility.

 

2.         The following additional provision shall form part of Section 16 of
the Terms:

“16.4           The Company shall upon settlement of your RSUs disclose such
settlement, the number of Shares delivered, the Purchase Price per Share and the
market value of the Shares at the time of the settlement to your Employer. The
Employer shall have a claim of its own against the Company in respect of such
information.”

 

3.                                The human resources representative to be
contacted with regard to your Personal Data, in accordance with Section 22.4 of
the Terms, shall be the responsible human resources representative of the
Company.

 

12

--------------------------------------------------------------------------------


 

KOREA

 

Your Award is subject to the Plan, the Sub-Plan Governing Awards to Participants
in the Republic of Korea and to the following specific conditions.

 

1.                                  To the extent that the Agreement provides
for any amount payable by you in respect of or in connection with the Award to
be deducted from your salary, such deduction shall only be permitted to the
extent permitted by Applicable Law and, in particular, the Labor Standards Act
of Korea, and you hereby agree that in the event that such deduction is not so
permitted, you shall pay any such amount due directly to the Company or by
another means approved by the Company and permitted under Applicable Law.

 

2.                                  If, under Applicable Law, you must file a
report with or receive the approval of the Governor of the Bank of Korea or
other supervisory agencies (“Approvals”) in order to receive the Award, or
acquire the Shares upon vesting of your RSUs, then your obtainment of such
Approvals shall be a condition precedent to your right to receive the Award and
to acquire the Shares upon vesting of the RSUs. If, for any reason, you fail to
obtain such Approval, then the Company shall bear no obligation whatsoever to
you regarding the Award, the RSUs or the Shares subject thereto.

 

3.                                  An Associated Company incorporated in Korea
shall, in collecting, retaining, using, processing, transferring and disclosing
to others your Personal Data, comply with the provisions of the Personal
Information Protection Act.  Section 22 shall apply to such collection,
retention, use, processing, transfer and disclosure to the maximum extent
permitted by the Personal Information Act.

 

MALTA

 

To the extent that the Agreement provides for any amount payable by you in
respect of or in connection with the Award to be deducted from your salary, you
hereby agree that in lieu of such deductions, the Company may instead reduce
your salary by the amount equal to such deductions.

 

ROMANIA

 

Your Award is subject to the Plan, the Sub-Plan Governing Awards to Participants
in Romania and the following specific conditions:

 

1.                                          Section 22.4 of the Terms shall be
amended and replaced by the following:

 

“You understand that your Personal Data will be held only as long as is
necessary to implement, administer and manage your participation in the Plan. 
You understand that you may, at any time, view your Personal Data, request
additional information about the storage and processing of your Personal Data,
require any necessary amendments to or deletions from your Personal Data, not be
subject to an individual decision based on automatic processing, address to the
supervisory authority or to a court of law, refuse or withdraw the consents
herein, in any case without cost, by contacting in writing your local human
resources representative.  Further, you understand that you are providing the
consents herein on a purely voluntary basis.  If you do not consent, or if you
later seek to revoke your consent, your employment status or service and career
with the Company or its Associated Companies will not be adversely affected; the
only adverse consequence of refusing or withdrawing your consent is that the
Company would not be able to grant you Awards under the Plan or other options or
other equity awards or administer or maintain such awards.  Therefore, you
understand that refusing or withdrawing your consent may affect your ability to
retain your Award and to participate in the Plan.  For more information on the
consequences of your refusal to consent or withdrawal of consent, you understand
that you may contact your local human resources representative.”

 

13

--------------------------------------------------------------------------------


 

SPAIN

 

The following provisions shall replace Section 22 of the Terms:

 

“22.1                        You hereby explicitly and unambiguously consent to
the collection, retention, use, processing and transfer, in electronic or other
form, of your Personal Data by the Company, any Associated Company, the trustees
of any Employee Benefit Trust, any administrator of the Plan, the Company’s
registrars, transfer agent, brokers and other agents, whether among themselves
or to any third party, for the exclusive purpose of implementing, administering
and managing your participation in the Plan.

 

22.2                            You understand that the Company and its
Associated Companies may hold certain personal information about you that
constitutes Personal Data, including, but not limited to, your name, home
address and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, passport and/or visa
information, email address, employment history, directorships or offices you
hold in the Company or any Associated Company, any Shares held by you, details
of all Awards or any other entitlement to Shares awarded, cancelled, exercised,
vested, unvested or outstanding in your favour, details of any change in your
Service status or absences on leave, for the exclusive purpose of implementing,
administering and managing the Plan.

 

22.3                            You understand that your Personal Data may be
transferred to the Company’s-designated Plan broker and to Computershare, or
such other stock plan service provider as may be selected by the Company in the
future, for assisting the Company with the implementation, administration and
management of the Plan.  You understand that recipients of your Personal Data
may be located both in and outside the European Union or the European Economic
Area, and that some  recipients’ countries (for example the United States) may
apply data protection standards which are not equivalent to the ones applied
within the European Union.  You understand that you may request a list with the
names and addresses of any potential recipients of your Personal Data by
contacting your local human resources representative.  You authorize the
Company, its designated Plan broker and Plan administrator and any other
possible recipients which may assist the Company (presently or in the future)
with implementing, administering and managing the Plan to receive, possess, use,
retain and transfer your Personal Data, in electronic or other form, for the
sole purpose of implementing, administering and managing your participation in
the Plan.

 

22.4                            You understand that your Personal Data will be
held only as long as is necessary to implement, administer and manage your
participation in the Plan.  You understand that you may, at any time, execute
your access, rectification, cancellation and objection rights on data, view your
Personal Data, request additional information about the storage and processing
of your Personal Data, require any necessary amendments to or deletions from
your Personal Data or refuse or withdraw the consents herein, in any case
without cost, by contacting in writing your local human resources
representative.  Further, you understand that you are providing the consents
herein on a purely voluntary basis.  If you do not consent, or if you later seek
to revoke your consent, your employment status or service and career with the
Company or its Associated Companies will not be adversely affected; the only
adverse consequence of refusing or withdrawing your consent is that the Company
would not be able to grant you Awards under the Plan or other options or other
equity awards or administer or maintain such awards.  Therefore, you understand
that refusing or withdrawing your consent may affect your ability to retain your
Award and to participate in the Plan.  For more information on the consequences
of your refusal to consent or withdrawal of consent, you understand that you may
contact your local human resources representative.”

 

14

--------------------------------------------------------------------------------


 

UNITED KINGDOM

 

To the extent permitted by Applicable Law, the Company may at any time prior to
the vesting of RSUs under your Award determine that liability for all or some of
the employer’s National Insurance Contributions arising therefrom (or from the
acquisition of Shares pursuant thereto) shall be transferred to or borne by you
(“Determination”).  In the event that the Company makes the Determination, you
will be notified.  You hereby agree that following such notification you will at
any time upon request join in with the Company or any Associated Company or any
other person in making any election or notice reasonably required by the Company
or such Associated Company or other person (as applicable) for the purpose of
ensuring that the liability for all employer’s National Insurance Contributions
(or any similar social security contributions) arising as a consequence of the
vesting of your RSUs (or the acquisition of Shares pursuant thereto) is assumed
and borne solely by you and treated as a liability falling on you instead of on
the Company or such Associated Company or other person (as applicable) and in
entering into any arrangements required by HM Revenue & Customs (“HMRC”) for
securing that any liability so assumed is duly paid by you.  You shall not be
required to enter into any election or notice pursuant to this paragraph in the
event that you enter into such other arrangements with the Company, any
Associated Company or any other person (as applicable) that are satisfactory to
the Company, such Associated Company or any other person (as applicable) to
discharge any liability referred to in this paragraph.  If the Company makes the
Determination, you shall indemnify and keep indemnified the Company, your
Employer and any Associated Company against all employer’s National Insurance
Contributions arising from the vesting of RSUs under your Award (or the
acquisition of Shares pursuant thereto) and to the extent permitted by
Applicable Law and (save where you are liable to account for the same directly
to HMRC) such employer’s National Insurance Contributions shall be treated as a
Tax-Related item for the purpose of Section 16.

 

15

--------------------------------------------------------------------------------